Filed 6/5/14 P. v. Ho CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064618

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD247403)

VU LINH HO,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Eugenia A.

Eyherabide, Judge. Affirmed.

         Patricia Mary Ihara, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.
                                             I.

                                    INTRODUCTION

       Vu Linh Ho pled guilty to one count of unlawfully taking and driving a vehicle

(Veh. Code, § 10851) and admitted having suffered a prior strike allegation. In

conformance with the stipulated plea agreement, the trial court sentenced Ho to a term of

four years in state prison.

       Appointed appellate counsel filed a brief presenting no argument for reversal, but

inviting this court to review the record for error in accordance with People v. Wende

(1979) 25 Cal. 3d 436 (Wende). After having independently reviewed the entire record

for error as required by Anders v. California (1967) 386 U.S. 738 (Anders) and Wende,

we affirm.

                                            II.

                   FACTUAL AND PROCEDURAL BACKGROUND

       In April 2013, the People filed a complaint against Ho alleging one count of

unlawfully taking and driving a vehicle (Veh. Code, § 10851) and one count of

buying/concealing/withholding and/or aiding in concealing/selling/withholding a motor

vehicle, in violation of Penal Code1 section 496, subdivision (d). The People further

alleged that Ho had suffered six prior felony convictions (§ 1203, subd. (e)(4)), four


1      Further statutory references are to the Penal Code unless otherwise specified.

                                             2
prison priors (§§ 667.5, subd. (b), 668), and one strike prior (§§ 667, subd.(b)-(i), 668 &

1170.12).

       The case was set for a jury trial. On the first day of trial, just prior to the

commencement of voir dire, Ho waived his right to a jury trial on the allegations of his

prior convictions and prison sentences. Ho sought to represent himself at trial, pursuant

the authority of Faretta v. California (1975) 422 U.S. 806 (Faretta), and presented the

court with a Lopez2 waiver. The trial court denied Ho's request to represent himself. Ho

then requested a Marsden3 hearing, seeking a change of attorney. The court held a

Marsden hearing, and denied Ho's request for appointment of a different attorney.

       Voir dire commenced. After a lunch break, Ho indicated that he had decided to

enter a change of plea. The prospective jurors were excused.

       Ho thereafter pled guilty to count 1, felony vehicle theft, and admitted having

suffered a prior strike conviction. In exchange, the parties agreed to a sentence of four

years in state prison. Ho was informed, both orally and in writing, that as a result of his

prior strike conviction, he would be required to serve 80 percent of the four-year

sentence. The court dismissed the remaining count and struck the prison prior and felony

prior conviction allegations.




2      People v. Lopez (1977) 71 Cal. App. 3d 568, 571.

3      People v. Marsden (1970) 2 Cal. 3d 118, 124.
                                          3
       As factual support for his plea, Ho admitted that he "drove a car without the

permission of the owner with the intent to deprive [the] owner of said vehicle" and that

he "had a prior strike."

       On the day of his scheduled sentencing hearing, Ho requested a continuance of

sentencing. The trial court denied the request for a continuance and sentenced Ho in

accordance with the plea agreement.

       Ho filed a timely notice of appeal.

                                              III.

                                        DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings in the trial court. Counsel presented no argument for reversal but invited this

court to review the record for error in accordance with Wende, supra, 25 Cal. 3d 436.

Pursuant to Anders, supra, 386 U.S. 738, counsel identified the following as possible, but

not arguable, issues:

           (1) "Is there [a] sufficient factual basis to support the vehicle theft
           and the finding of a prior strike? Is this issue appealable without a
           certificate of probable cause?"

           (2) "Did the trial court err when it denied appellant's Faretta motion
           to represent himself on the first day of trial? . . . Is this issue
           appealable without a certificate of probable cause?" (Fn. omitted.)

           (3) "Did the trial court err when it denied appellant's pre-plea
           Marsden motion? . . . Is this issue appealable without a certificate
           of probable cause?"



                                               4
          (4) "Did the trial court err when it denied appellant's request for a
          continuance of sentencing?"

          (5) "Was appellant expressly informed that by pleading to a strike,
          he would get reduced credits?"

       After this court received counsel's brief, we provided Ho with the opportunity to

file a supplemental brief. Ho did not file a supplemental brief.

       A review of the record pursuant to Wende, supra, 25 Cal. 3d 436, and Anders,

supra, 386 U.S. 738, including the issues suggested by counsel, has disclosed no

reasonably arguable appellate issue. Ho has been adequately represented by counsel on

this appeal.

                                            IV.

                                      DISPOSITION

       The judgment is affirmed.




                                                                                  AARON, J.

WE CONCUR:



        McDONALD, Acting P. J.



                   McINTYRE, J.




                                             5